Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 16, 2020

                                     No. 04-19-00568-CV

                                     John Brad OSBURN,
                                          Appellant

                                               v.

                                        Scott BAKER,
                                           Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-144
                        Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file reply brief is denied as moot.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court